DODSON, Justice,
concurring.-
I agree that the judgment must be reversed and the action remanded to the trial court for its determination of a just and right division of the estate of the parties which excludes Kenneth’s military nondisa-bility retirement benefits. However, I am persuaded that the parties’ contentions require further discussion.
As stated in the majority opinion, Kenneth’s sole point of error is that “[t]he trial Court did not have jurisdiction to consider the question of the divisibility of military benefits as community property.” The record shows that in the trial court, Kenneth did not claim his military nondisability benefits as separate property. Nor did he raise the jurisdiction question in that court. Nevertheless, relying on the United States Supreme Court’s decision in McCarty and the Texas Supreme Court’s decision in Tra-han, Kenneth, in essence, contends that the trial court had no authority to make a division of his military nondisability retirement benefits because it had no jurisdiction of that subject matter, and that he can, therefore, raise the court’s lack of subject matter jurisdiction for the first time on appeal. On the other hand, Bonnie claims that the judgment should be affirmed because: (1) Kenneth did not claim in the trial court that the retirement benefits were his separate property; (2) that having not raised the question in the trial court, he is precluded from the challenge in this court; and (3) that having agreed or consented to property division in the trial court, he is precluded from challenging the division in this court.
*256In this direct appeal from the trial court’s judgment, it is essential to state the matters not before us. First, we are not presented with a precluded collateral attack on a final judgment as in Erspan v. Badgett, 659 F.2d 26 (5th Cir. 1981). Nor are we presented with a direct appeal of a judgment where the spouse challenged the court’s authority to divide his military non-disability benefits in the trial court as in McCarty and Trahan.
In Texas, before the decisions in McCarty and Trahan, a spouse’s military nondisability retirement benefits earned during marriage were community property and subject to division upon divorce. See Trahan v. Trahan, 626 S.W.2d at 487. However, in McCarty, the United States Supreme Court determined that under the Supremacy Clause of the United States Constitution, the courts of California, a community property state, were precluded from dividing a spouse’s military nondisability retirement benefits upon divorce. Thus, the effect of the decision in McCarty is to withdraw a spouse’s military nondisability retirement benefits from the state court’s subject matter jurisdiction, when it divides the estate of the parties under the state’s community property laws. See, e.g., Kalb v. Feuerstein, 308 U.S. 433, 439, 60 S.Ct. 343, 346, 84 L.Ed. 370 (1940); and International U. of Operating Engineers v. Casida, 376 S.W.2d 814, 818 (Tex. Civ. App.—Amarillo), writ ref’d n.r.e. per curiam, 383 S.W.2d 571 (Tex. 1964).
In the present case, the record shows that this action was filed on 19 November 1980, the trial court’s judgment was rendered on 9 April 1981, the appeal was perfected on 8 May 1981, and was pending in this court when McCarty and Trahan were decided. Thus, the trial court had subject matter jurisdiction to divide Kenneth’s military nondisability retirement benefits when it rendered judgment; however, that jurisdiction was withdrawn while the action was pending in this court. Given this posture of the case, Bonnie’s contentions are answered by settled principles of law. The court’s lack of subject matter jurisdiction can be raised initially on appeal. See, e.g., Cline v. Niblo, 117 Tex. 474, 8 S.W.2d 633, 638 (1928); State v. Ferguson, 133 Tex. 60, 125 S.W.2d 272 (1939); and State Board of Insurance v. Betts, 158 Tex. 612, 315 S.W.2d 279, 281-83 (1958). Furthermore, when the court has no jurisdiction of the subject matter, that jurisdiction cannot be conferred by consent, agreement or conduct of the parties. See Burke v. Satterfield, 525 S.W.2d 950, 953 (Tex. 1975); and Federal Underwriters Exchange v. Pugh, 141 Tex. 539, 174 S.W.2d 598, 600 (1943). Moreover, the court’s subject matter jurisdiction cannot be enlarged by an agreement between the parties or a request that the court exceed its power. Burke, at 953.
For the above reasons, I would sustain Kenneth’s point of error, reverse the judgment, and remand the action to the trial court, as stated above.